Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered October 12, 2000, convicting him of murder in the second degree, conspiracy in the second degree, and conspiracy in the fifth degree, upon a jury verdict, and imposing sentence.
*564Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Lipsky, 57 NY2d 560 [1982]; People v Curro, 161 AD2d 784 [1990]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The hearing court properly granted the People’s motion for a protective order (see People v Chrysler, 13 AD3d 550 [2004]).
The defendant’s remaining contentions are without merit. Florio, J.P., Krausman, Cozier and Mastro, JJ., concur.